tcmemo_2005_265 united_states tax_court michael paul remler and pauline m velez petitioners v commissioner of internal revenue respondent docket no filed date michael paul remler and pauline m velez pro sese anthony j kim aaron stonecash and paul r zamolo for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively respondent also determined a sec_6662 penalty for after concessions the issues for decision are whether petitioners’ special education activity was engaged in for profit during and years in issue and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in berkeley california michael paul remler dr remler and pauline m velez dr velez collectively referred to as petitioners are husband and wife during the years in issue petitioners were employed full time by the department of veterans affairs dr remler is a neurologist and previously served as the child neurologist for unless otherwise noted all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioners conceded they were liable for increases to taxable_income of dollar_figure and dollar_figure for and respectively resulting from disallowed deductions for real_estate losses dollar_figure and dollar_figure for and respectively resulting from disallowed deductions claimed in connection with petitioner velez’s schedule c surgery activity dollar_figure for resulting from a disallowed keogh deduction and dollar_figure for attributable to a state_income_tax refund the parties signed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax regarding the settled issues and petitioners paid the additional tax_liability in full prior to trial the autism diagnostic and teaching program teacch at the university of north carolina dr velez is a surgeon and during the years in issue she also ran a surgery practice petitioners’ son gjr3 was born on date gjr was diagnosed with autism in and his condition was classified as moderately severe in from date to date gjr was enrolled in a behavioral intervention program with the behavioral intervention associates bia bia provided diagnostic and supervisory services to aid petitioners in educating gjr at home petitioners also received training in special education methods from the autism institute of america aia from the spring of through date gjr was enrolled in different special education programs in the berkeley unified school district busd petitioners became progressively dissatisfied with the school-based programs in coordination with busd petitioners developed an integrated afterschool program to supplement the school-based programs by date petitioners decided that gjr’s needs could no longer be met in the school-based programs gjr was pulled from all school-based programs and was educated at home in what we shall refer to petitioners’ son using only his initials petitioners call a microschool busd agreed to reimburse petitioners for gjr’s special education expenses up to dollar_figure per year in exchange for petitioners’ releasing busd from any liability for failing to provide gjr with a free and appropriate public education fape petitioners did not spend much time teaching gjr in either the afterschool program or the microschool instead petitioners hired several people who were interested in being teachers trained them using methods petitioners had developed or learned through bia and aia and had them teach gjr claudia alexander ms alexander was one of gjr’s teachers from date through the years in issue petitioners had two sources of funding for the afterschool program and the microschool regional center and busd regional center a california state organization that provides funding for qualifying families for special education needs paid petitioners directly for a limited number of hours petitioners spent on gjr’s education from date through date petitioners received indirect funding from busd channeled through ms alexander busd paid ms alexander who would then sign her paychecks over to petitioners petitioners would use the paychecks and additional funds to pay ms alexander and the other for purposes of clarity the court will use petitioners’ terminology of afterschool program and microschool when referring to petitioners’ home-schooling activities teachers at an agreed-upon hourly wage beginning in date petitioners received direct reimbursement from busd as described above gjr’s education expenses exceeded funding for both years in issue and petitioners paid out-of-pocket for the remainder gjr was the only student in petitioners’ afterschool program and microschool petitioners did not advertise or otherwise seek additional students petitioners did not apply for or receive any grants during the years in issue petitioners did not maintain a separate bank account for or have any separate business_assets dedicated to the afterschool program or the microschool petitioners timely filed joint federal_income_tax returns for the years in issue attached to each return was a schedule c profit or loss from business for petitioners’ special education activity petitioners deducted schedule c losses with respect to the special education activity of dollar_figure and dollar_figure and reported adjusted_gross_income of dollar_figure and dollar_figure for and respectively on date respondent sent petitioners a notice_of_deficiency for the years in issue respondent determined that petitioners’ special education activity was not a bona_fide business activity entered into for profit and disallowed the claimed deductions respondent also determined that petitioners were liable for an accuracy-related_penalty of dollar_figure under sec_6662 for based on petitioners’ omission of a state_income_tax refund from their return in response to the notice_of_deficiency petitioners filed their petition with this court on date opinion a petitioners’ special education activity the first issue is whether petitioners’ special education activity was an activity engaged in for profit during the years in issue sec_183 provides that if an individual engages in an activity and if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 allows the taxpayer to deduct expenses of carrying on a taxpayer’s trade_or_business if those expenses are sec_183 provides that deductions which would be allowable without regard to whether such activity is engaged in for profit shall be allowed sec_183 provides that deductions which would be allowable only if such activity is engaged in for profit shall be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph neither subsection is at issue in the instant case ordinary and necessary to the conduct of the trade_or_business paragraphs and of sec_212 allow the taxpayer to deduct expenses_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income a taxpayer must show that he engaged in an activity with an actual and honest objective of making a profit in order to deduct expenses of the activity under either sec_162 or sec_212 91_tc_686 affd 893_f2d_656 4th cir 85_tc_557 78_tc_642 affd without opinion 702_f2d_1205 d c cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir while the expectation of making a profit need not be reasonable the facts and circumstances must indicate that the taxpayer entered into the activity or continued it with the objective of making a profit antonides v commissioner supra pincite beck v commissioner supra dreicer v commissioner supra golanty v commissioner supra pincite the question of whether a taxpayer engages in an activity with the intention of making a profit is one of fact to be resolved on the basis of all the surrounding facts and circumstances antonides v commissioner supra golanty v commissioner supra 66_tc_312 greater weight is given to objective facts than to a taxpayer’s mere statement of intent antonides v commissioner supra 84_tc_1244 affd 792_f2d_1256 4th cir petitioners bear the burden of proving the requisite intention rule a the parties do not argue that the burden shifts to respondent under sec_7491 sec_1_183-2 income_tax regs sets forth a nonexclusive list of relevant factors which should normally be considered in determining whether an activity is engaged in for profit the factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs antonides v commissioner supra pincite n golanty v commissioner supra pincite no single factor or group of factors is determinative sec_1_183-2 income_tax regs golanty v commissioner supra 70_tc_715 affd 615_f2d_578 2d cir petitioners contend that they entered into the special education activity with the expectation of making a profit respondent contends that petitioners did not have the requisite profit_motive to make our determination we address the nine factors found in sec_1_183-2 income_tax regs manner in which petitioners carried on the special education activity the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs elliot v commissioner 90_tc_960 72_tc_659 petitioners introduced evidence of checks issued to teachers and testified that they were required to provide expense reports in order to receive funding from busd and regional center respondent concedes that petitioners kept adequate_records when the taxpayer conducts the activity in a manner substantially_similar to other activities of the same nature which are profitable a profit_motive may be indicated sec_1_183-2 income_tax regs engdahl v commissioner supra relevant indicators include advertising maintaining a separate business bank account the development of a written business plan and having a plausible strategy for earning a profit see morley v commissioner tcmemo_1998_312 butler v commissioner de mendoza v commissioner tcmemo_1994_314 ellis v commissioner tcmemo_1984_50 gjr was the only student in petitioners’ afterschool program and microschool petitioners did not advertise or otherwise seek additional students petitioners did not maintain a separate bank account and did not have a written business plan in addition petitioners testified that they expected to make a profit however busd reimbursed petitioners only for special education expenses and regional center paid petitioners only for a limited number of hours worked petitioners testified that they could get additional funding through grants but they did not apply for or receive any grants during the years in issue because their current funding was limited and petitioners did not seek additional funding we find that petitioners did not have a plausible strategy for earning a profit the fact that petitioners did not advertise maintain a separate bank account have a written business plan or have a plausible strategy for earning a profit outweighs any positive inference made from petitioners’ adequate_records we find that petitioners did not operate the special education activity in a businesslike manner these facts weigh in favor of respondent expertise of petitioners or their advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate a profit_motive sec_1_183-2 income_tax regs engdahl v commissioner supra pincite lundquist v commissioner tcmemo_1999_83 affd 211_f3d_600 11th cir efforts to gain experience and a willingness to follow expert advice may indicate a profit_motive dworshak v commissioner tcmemo_2004_249 lundquist v commissioner supra dr remler served as the child neurologist for teacch at the university of north carolina petitioners also received guidance and training in special education methods from bia and aia while petitioners had no experience running a school we find that dr remler had expertise in dealing with child autism and petitioners made efforts to gain experience in special education these facts weigh in favor of petitioners time and effort expended by petitioners in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1 b income_tax regs lundquist v commissioner supra de mendoza v commissioner supra petitioners both worked full time for the department of veterans affairs dr velez also ran a surgery practice petitioners testified that dr velez spent to hours per week and dr remler spent only to hours per week in addition the activity has a substantial personal aspect--petitioners devoted this time to gjr their son we find that petitioners did not devote a significant amount of time to the special education activity these facts weigh in favor of respondent expectation that assets used in activity may appreciate in value the expectation that assets used in the activity will appreciate in value sufficiently to lead to an overall profit when netted against losses may indicate a profit_motive sec_1_183-2 income_tax regs engdahl v commissioner supra pincite de mendoza v commissioner supra petitioners had no assets devoted to the special education activity this fact is neutral success of petitioners in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them to profitable enterprises may indicate that he engaged in the present activity for profit sec_1_183-2 income_tax regs lundquist v commissioner supra de mendoza v commissioner supra petitioners testified that dr remler has a history of receiving grants in medicine and dr velez runs a successful surgery practice we find that petitioners’ successes in the medical world do not necessarily translate into successfully running their special education activity see hastings v commissioner tcmemo_2002_310 these facts are neutral petitioners’ history of income or losses with respect to the activity a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs engdahl v commissioner t c pincite dworshak v commissioner supra de mendoza v commissioner supra petitioners had losses from their special education activity during the years in issue however these losses were during the initial or startup stage of the activity this fact is neutral the amount of occasional profits if any which are earned the amount of profits in relation to the amount of losses_incurred may provide a useful criterion in evaluating whether the taxpayer engaged in the activity for profit sec_1_183-2 income_tax regs petitioners did not earn any profits during the years in issue this fact weighs in favor of respondent however because petitioners’ special education activity was in the startup stage we do not give this factor much weight see vitale v commissioner tcmemo_1999_131 affd 217_f3d_843 4th cir the financial status of petitioners substantial income from sources other than the activity may indicate that the taxpayer is not engaged in the activity for profit particularly if the losses generate substantial tax benefits sec_1_183-2 income_tax regs hastings v commissioner supra lundquist v commissioner supra petitioners reported adjusted_gross_income of dollar_figure and dollar_figure in and respectively petitioners deducted the losses at issue from their taxable_income thus generating substantial tax benefits these facts weigh in favor of respondent elements of personal pleasure or recreation the presence of personal or recreational motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs hastings v commissioner supra lundquist v commissioner supra however the fact that the taxpayer derives personal pleasure from engaging in the activity does not show that the taxpayer lacks a profit objective if the activity is in fact conducted for profit as evidenced by other factors sec_1_183-2 income_tax regs while petitioners testified that they hoped to make a profit petitioners also testified that the purpose of their special education activity was to provide gjr their son with an education that met his needs as an autistic child taking into consideration the factors discussed above we find that petitioners’ predominate motive for undertaking the special education activity was personal these facts weigh in favor of respondent in summary the only factor indicating a profit_motive is petitioners’ expertise in dissimilar activities this factor is heavily outweighed by the manner in which petitioners conducted the activity the time and effort they expended the lack of occasional profits petitioners’ financial status and their personal motive we hold that petitioners did not engage in the special education activity for profit during the years in issue within the meaning of sec_183 b sec_6662 accuracy-related_penalty the second issue is whether petitioners are liable for an accuracy-related_penalty respondent determined that petitioners were liable for a penalty of dollar_figure under sec_6662 for based on petitioners’ omission of their state_income_tax refund from their return for sec_6662 imposes an accuracy-related_penalty of percent of the underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 however no penalty will be imposed if the taxpayer had reasonable_cause for the underpayment_of_tax and the taxpayer acted in good_faith sec_6664 sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 however the taxpayer must show that he had reasonable_cause and acted in good_faith see rule a the parties stipulated that petitioners received but did not report a state_income_tax refund of dollar_figure in we find that respondent has met his burden of production petitioners have presented no evidence that their omission of the state_income_tax refund from their return was the result of reasonable_cause accordingly we hold that petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the forgoing and the concessions of the parties decision will be entered under rule
